Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 15,1993, as amended April 6, 1993, convicting him of murder in the second degree (two counts), attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s claim of error as to the admission of certain hearsay testimony by the codefendants’ uncle is unpreserved for appellate review (see, People v Dubois, 137 AD2d 706). In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.